DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the phrase “component A comprising at least one selected from” is unclear.  If a Markush group is intended, then proper Markush group language should be used.  The words 
In claim 20, lines 3-4 and 5-7, Markush group language is missing for the component A and component B limitations.  If a Markush group is intended, then proper Markush group language should be used.  The words such as - - members selected from the group consisting of - - should be included if a Markush group is intended.  
Claims 2-15, 17-19 and 21 fail to cure the indefiniteness of the base claim, and are therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Oota et al (US 2016/0137881 A1) in view of JP 2010-192556 A.
Oota discloses a polishing liquid used for removing a part of an insulating portion of a base substrate [0001], which includes a substrate 1, a stopper 2 (polysilicon [0118]) on one surface of the substrate, and the insulating portion 3 provided on a surface of the stopper opposite to the substrate [0118] by CMP to expose the stopper (Fig.1a-1c), the polishing liquid [0011] comprising:
	abrasive grains comprising cerium (e.g., cerium oxide particles [0078]);
	a nonionic water-soluble compound A comprising at least one selected from an acetylene-based diol [0096] (“oxyethylene adducts of acetylene-based diols” [0091]) and a polyalkylene glycol (such as polyethylene glycol [0091]);
	a polymer compound B comprising at least one carboxylic acid group (cationic polymer of acrylic acid [0067]);
	optionally (explained further below) pH adjusting agent (e.g., sodium hydroxide or TMAH [0100]); and 
water [0088].
As to amended claim 1, Oota discloses a cationic polymer of acrylic acid, which can be a homopolymer of acrylic acid, but this is not explicitly cited.  In other embodiments, a homopolymer of the structural unit is taught (“homopolymer of allylamine” [0068]), therefore there is a strong suggestion to include a homopolymer of acrylic acid.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed 
Further as to amended claim 1, Oota fails to disclose the amount of basic pH adjusting agent.  Oota discloses to adjust the pH to the range of pH 1-9 [0099] by including a basic pH adjusting agent (“alkali component” as a “pH adjuster” [0100], such as tetramethylammonium hydroxide [0100] or ammonia [0134]).  The amount of pH adjusting agent is expected to be similar to the cited amount because the pH can be adjusted to the same range as in the instant invention and the composition includes the same components.  
In addition, JP 2010-192556 A teaches that in CMP compositions [0001], which is the same purpose of the composition as Oota, that an amount of pH adjusting agent can be included.  More specifically, JP ‘556 teaches a composition including ceria abrasive grains [0040], component A such as polyethylene glycol [0057], homopolymer of methacrylic acid [0057], organic acids such as acetic acid [0038], and a basic pH adjusting agent (“alkaline agent” as “PH adjuster” [0062]).  JP ‘556 teaches alkaline agents include, for example, ammonium hydroxide, or tetramethylammonium hydroxide [0062].  JP ‘556 further teaches that an amount included may range from 0.0001 mol to 1.0 mol in 1 L of the composition [0063], which is roughly equivalent to 0.0001-1 mol/kg (or 1.0 x 10-4 to 1 mol/kg and greater) because it is an aqueous solution.  This range overlaps with the cited range.  JP ‘556 teaches the amount may be varied to any amount in order to maintain a pH in a preferred range [01063].  Therefore the amount of the pH adjusting agent appears to reflect a result effective variable.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provided the cited amount of basic pH adjusting agent in the 
	As to claim 2, see the rejection of claim 1.
	As to claims 3-4 and 19, Oota discloses a pH with overlapping ranges of 1-9, [0099], preferably pH 3-6 [0099], with an example at pH 4.5 (Table 1, Example 2 on page 11).  A specific example in the prior art which is within a claimed range anticipates the range, see MPEP 2131.03.  The large overlapping range of the cited greater than pH 5 compared to Oota’s pH 0-9 or pH 3-6 also teaches the range of claim 4 with sufficient specificity.
	As to claims 5-6, Oota discloses polymer compound B at 0.00001-5 mass% [0072], more preferably 0.00003-1 mass% [0072], which encompasses the cited range.  Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.  The (i) largely overlapping ranges, and (ii) Oota and the instant invention both use the polymer compound B for the same purpose of a polishing composition, together show that the full range is taught with sufficient specificity.
As to claims 7 and 21, Oota discloses compositions having a pH of 1-9 [0099] and content of polymer compound B of 0.00001-5 mass% [0072].  When x=4.5, and y=1, the cited relation is satisfied (1 ≥ 0.33(4.5) -1.7; 1 ≥ -0.215).  At the endpoints, when x=1 and y=0.00001, the relationship is satisfied because 0.00001> -1.37.  When x=9 and y=5, the relationship is satisfied because 5 > 1.27.
As to claim 8, Oota discloses a composition, Comparative Example 4, in which component A is present at 0.5 mass% (Table 4), which is within the cited range.  A specific 
As to claim 9, see the rejection of claim 1.  
As to claim 10, Oota discloses abrasive grains at 5 mass% (Example 1, [0131]).  This value is the endpoint of the cited range.  Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.  Oota and the instant invention both use the abrasive for the same purpose of a polishing composition together show that the full range is taught with sufficient specificity.
As to claim 11, Oota discloses to include an organic acid [0075].
As to claim 12, the stopper material is given little patentable weight because this is a composition claim, not a method claim.  The composition is capable to polishing with respect to the cited stopper films.
As to claim 13, Oota discloses storing as a first liquid and second liquid as cited [0102].
As to claim 14, Oota discloses removing by CMP (see rejection of claim 1).
As to claims 15 and 18, see the rejection of claim 1.
As to claim 17, Oota discloses the composition may further include a cyclic monocarboxylic acid [0097], which reads on including a second organic acid.  Alternatively, Oota discloses two acids may be combined (“these compounds may be used singly or in combinations of two or more” [0075] on page 6, lines 2-3).
As to claims 19 and 21, see the rejection of claims 3-4 and 7.
As to claim 20, see the rejection of claim 1, in which Oota provides an example of ammonia as a pH adjusting agent.

Response to Amendment
	The rejection of claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oota et al (US 2016/0137881 A1) is withdrawn in view of the claim amendments including the amount of pH adjusting agent.  
Claims 1-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Oota et al (US 2016/0137881 A1) in view of JP 2010-192556 A.  JP ‘556 is newly applied to teach the obviousness of the amount of pH adjusting agent.

Response to Arguments
Applicant’s arguments filed 2/3/22 with respect to claims 1-18 have been considered but are not persuasive to the extent they still apply.
	Upon further consideration, it is not agreed that Oota fails to disclose a homopolymer of acrylic acid.  Oota does disclose this, although not explicitly, and it is at least strongly suggested.
	As to the amount of pH adjusting agent, it is unclear how this is critical to the invention.  The amount is fairly suggested by the prior art because the amount added depends on the desired pH in the composition, and the applied art teaches the same composition and pH.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458.  The examiner can normally be reached on Monday-Friday, 9 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANITA K ALANKO/Primary Examiner, Art Unit 1713